                       Case 20-00149     Doc 3    Filed 05/08/20     Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     Baltimore Division


SENS INC., et al.,

          Plaintiffs

v.                                                   Case No. 20-00149
WHITEFORD, TAYLOR AND PRESTON,
L.L.P., et al.,

          Defendants


     DEFENDANTS’ MOTION TO DISMISS, OR, IN THE ALTERNATIVE, MOTION
                      FOR SUMMARY JUDGMENT

          Defendants, Whiteford, Taylor and Preston L.L.P. and Thomas C. Beach III (hereinafter

collectively “Defendants”), by their attorneys, Alvin I. Frederick, Lauren E. Marini, and

Eccleston and Wolf, P.C. and Kevin G. Hroblak of Whiteford, Taylor & Preston L.L.P., file this

Motion to Dismiss, or in the Alternative, Motion for Summary Judgment, pursuant to Federal

Rules of Civil Procedure 12 and 56 and Federal Rule of Bankruptcy Procedure 7012. The

grounds for this Motion are as follows:

          1.      The Complaint fails to state a claim upon which relief can be granted.

          2.      Plaintiffs are precluded from bringing claims in this action due to the bankruptcy

proceedings. Sens Mechanical, Roy Sens, and Melanie Sens failed to disclose this claim in their

respective bankruptcy schedules, despite the fact that this pre-petition claim was known to them,

and they and Sens, Inc., which Mr. and Mrs. Sens own, therefore lack standing to bring this

action.

          3.      Plaintiffs’ claims are barred by the statute of limitations, where the Chapter 7

Trustee is the real party in interest, and there was no tolling agreement extending the statute of


J:\9A696\Motion\MTD.doc
                   Case 20-00149        Doc 3    Filed 05/08/20     Page 2 of 4



limitations as to claims belonging to the Trustee. As this matter was filed more than three years

after the claim was discovered, or reasonably should have been discovered, it is barred by

limitations.

        4.      Plaintiffs are judicially estopped from bringing this suit due to Plaintiffs’ failure

to identify the claim on their bankruptcy schedules.

        5.      Plaintiffs cannot establish that Defendants proximately caused any of their alleged

damages because Plaintiffs are unable to demonstrate that they would have achieved a more

favorable result in the absence of the alleged negligence. Sens, through its own negligence and

prior to any involvement by Defendants, agreed to a construction contract without reviewing

final plans that obligated Sens to construct the building at a fixed price with no additional

consideration, notwithstanding that Sens had not seen the final building plans and requirements

for the building were not yet finalized. Sens waited until after the date of substantial completion

for the project had passed and it was incurring daily liquidated damages in the amount of $9,500

for its failure to timely complete the building before retaining Defendants.

        6.      Plaintiffs are further unable to establish that Defendants proximately caused any

alleged damages where Sens faced a situation entirely of its own making where it could either

continue the Project at a substantial loss in light of the ongoing liquidated damage assessments it

agreed to, or it could stop work on the Project. Mr. Sens testified that it would be “impossible”

for Sens to finish the project.

        7.      Plaintiffs’ claims are barred by contributory negligence, due to Plaintiffs’

repeated failures to protect their own interest, during negotiation of the construction Contract, the

Amended Contract, and during the performance of Contract, which caused the damages which

Plaintiffs now assert.



                                                  2
                   Case 20-00149      Doc 3    Filed 05/08/20     Page 3 of 4



       8.      Sens was contributorily negligent when, against the advice of Defendants, Sens

relinquished and waived any ability to assert a claim or defense relating to its nonperformance

due to the Owner’s failure to provide plans and construction permits when it executed Change

Order 1.

       9.      Sens contributed to its own damages through negligent and deficient work on the

construction project.

       10.     The accompanying Memorandum of Law in support of Defendants’ Motion to

Dismiss, or in the Alternative, Motion for Summary Judgment, is incorporated by reference as

though fully stated herein.

       WHEREFORE, Defendants Whiteford, Taylor & Preston, LLP and Thomas Beach,

Esquire respectfully request that the Court dismiss this matter with prejudice, or alternatively,

enter summary judgment in favor of Defendants as to all claims.

Respectfully submitted,


/s/ Alvin I. Frederick                             /s/ Lauren E. Marini
Alvin I. Frederick (01429)                         Lauren E. Marini (30057)
ECCLESTON & WOLF, P.C.                             ECCLESTON & WOLF, P.C.
Baltimore-Washington Law Center                    Baltimore-Washington Law Center
7240 Parkway Drive, 4th Floor                      7240 Parkway Drive, 4th Floor
Hanover, MD 21076-1378                             Hanover, MD 21076-1378
(410) 752-7474                                     (410) 752-7474
(410) 752-0611 (fax)                               (410) 752-0611 (fax)
E-mail: frederick@ewmd.com                         E-mail: marini@ewmd.com
Attorney for Defendants                            Attorney for Defendants




                                               3
                 Case 20-00149        Doc 3    Filed 05/08/20   Page 4 of 4




/s/ Kevin G. Hroblak
Kevin G. Hroblak (26180)
WHITEFORD TAYLOR PRESTON L.L.P.
7 St. Paul Street
Baltimore, MD 21202
(410) 347-9405(phone)
(410) 223-4305 (fax)
E-mail: khroblak@wtplaw.com
Attorney for Defendants



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of May, 2020, copies of the foregoing

Defendants’ Motion to Dismiss, or in the Alternative, Motion for Summary Judgment was served

by the Court’s ECF System to:


                                Christopher G. Hoge, Esquire
                                1211 Connecticut Avenue, NW
                                Suite 300
                                Washington, DC 20036
                                Counsel for Plaintiffs

                                Wes P. Henderson, Esquire
                                Patrick D. Gardiner, Esquire
                                Henderson Law, LLC
                                2127 Espey Court
                                Suite 204
                                Crofton, MD 21114
                                Counsel for Plaintiffs



                                                    /s/Lauren E. Marini
                                                    Lauren E. Marini (30057)




                                               4
